       1:18-cv-01101-SEM-TSH # 65              Page 1 of 6                                            E-FILED
                                                                   Wednesday, 14 August, 2019 03:21:44 PM
                                                                              Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION

 Kelli Andrews,                                       )
                                                      )
                            Plaintiff,                )
 v.                                                   )       Case No. 18-cv-1101-SEM-TSH
                                                      )
 Bruce Rauner et al.,                                 )
                                                      )
                            Defendants.               )

PLAINTIFF’S RESPONSE IN OPPOSITION TO THE GOVERNMENT DEFENDANTS’
                  MOTION FOR EXTENSION OF TIME

       Plaintiff, through her undersigned counsel, responds in opposition to the motion by the

Government Defendants for an extension of time to complete discovery (ECF 64).

       Requests for extension to answer discovery are a normal part of litigation, and they are

routinely—and rightly—agreed to by the requesting party. Those requests should not be abused,

however. Here they have been. Defense counsel’s latest request for an extension is the latest in

a string of delays that has extended back to when Plaintiffs initially served this discovery, back

in 2018. Indeed since the Court’s June 18, 2019 ruling (ECF 58) that ordered Defendants to

respond to the discovery by July 31, 2019, defense counsel has engaged in even further delay,

abandoning a “Rule 26(f)” meet-and-confer to plan out ESI discovery, which had been proposed

by Plaintiff’s counsel in light of the June 18 ruling in order. Defendants are dragging their feet,

and Plaintiff’s ability to litigate her case is being prejudiced as a result. Consequences are in

order, so that the Defendants are incentivized to comply with their obligations, rather than to

delay further.

                                          *       *       *




                                                  1
       1:18-cv-01101-SEM-TSH # 65             Page 2 of 6



       The discovery at issue was served more than eight months ago, in early December 2018.

Yet in all that time the Government Defendants have produced little beyond Ms. Rusher’s

personal prison files—a discovery “response” that would have been easy for defense counsel to

request from the IDOC, and which is unlikely to have taken more than an hour or two of

counsel’s time. Indeed in eight months the defendants have yet to produce a single email in

response to discovery that called for such communications.

       That delay has been entirely of the defendants’ own making. After Plaintiff served the

discovery in early December, counsel for the Government Defendants requested—and Plaintiff

granted—three different extensions of time to respond to the discovery, through mid-March

2019. After more than three months, however, the Government Defendants produced Ms.

Rusher’s personal prison files along with a handful of easily-accessible IDOC regulations, and

otherwise refused to produce anything else, instead interposing elaborate objections that

responding to Plaintiff’s was unduly burdensome. (Those objections are gathered in Plaintiff’s

motion to compel, ECF 50 passim.)

       Counsel for Plaintiff then tried to meet and confer with defense counsel regarding these

March discovery responses, but as Plaintiff has summarized, defense counsel simply refused to

engage, and indeed refused to respond to multiple requests by Plaintiff’s counsel to discuss the

discovery at issue. (See ECF 50 at 2-3 (summarizing efforts by Plaintiff’s counsel to meet and

confer with defense counsel).) That stonewalling violated defense counsel’s obligation to meet

and confer in good faith—and it consumed two more months, until Plaintiff abandoned her meet-

and-confer efforts moved to compel on May 13.

       By the time the Court decided the motion to compel on June 18, more than six months

had elapsed since Plaintiff had served her discovery requests, still with no response.



                                                 2
        1:18-cv-01101-SEM-TSH # 65            Page 3 of 6



Immediately after the June 18 ruling, Plaintiff’s counsel initiated another meet-and-confer with

defense counsel, specifically to establish an ESI discovery plan.

       The start of the meet-and-confer started out promising enough. On July 12 defense

counsel indicated that he would—apparently for the first time in the case—contact his clients to

identify likely custodians who were involved in the matters raised in the complaint, as well as

identify potential search terms in light of the terminology used internally by those custodians.

Defense counsel was supposed to provide Plaintiff’s counsel with an update on July 19, so that

the parties could further refine the custodians and search terms. But then nothing happened.

Plaintiff’s counsel has written defense counsel multiple times to inquire about the status of these

requests, most recently on August 6. Defense counsel has simply declined to respond to these

inquiries.

       In their motion for extension, the Government Defendants recite that defense counsel has

been occupied by other matters. (ECF 64 ¶ 3.) Aside from needing to attend to a family matter

in the first week of July, however, it appears from defense counsel’s itinerary that he or his

supervisors within the Attorney General’s Office have simply given multiple other matters

higher priority than this one. Counsel doubtless knew about this schedule when the June 18

order was issued, but the motion does not indicate that defense counsel sought any help to meet

the discovery deadline. Indeed it has now been more than a month since the parties last

conferred, on July 12, about an ESI protocol that will help guide any search for responsive

documents, but despite repeated inquiries from Plaintiff’s counsel, defense counsel has simply

refused to respond.

       Plaintiff simply cannot allow these delays to continue. She served this discovery in

December, and the failure of Defendants to produce even a single communication about Ms.



                                                 3
       1:18-cv-01101-SEM-TSH # 65             Page 4 of 6



Rusher has brought this case to a standstill. (See ECF 50.) That has caused growing prejudice to

Plaintiff; she simply cannot litigate her case while likely witnesses disperse and their memories

fade. The delay is also causing waste of considerable resources, including the resources of two

firms who are developing expert testimony to prove Plaintiff’s claims. Indeed some of the key

witnesses in this case are likely to be members of the administration of former Governor Rauner,

and as time goes on those witnesses, many of whom have left the government, will be harder and

more expensive to find.

       Moreover, Defense counsel’s failure even to respond to Plaintiff’s repeated inquiries in

the last month—and even after the July 31 deadline passed—portends more of the same. The

Defendants cannot treat the Court’s discovery deadlines as requests to be complied with at their

option. But that is what they have done. At worst this delay is a considered defense strategy,

designed to weaken Plaintiff and her case as time passes by. At best, the Defendants appear to

have retained an attorney who is too busy with other matters to represent them in this case. That

is no excuse for failing to comply with the Court’s deadlines. The Defendants should receive

some sanction for this delay, which should increase with time as the delay stretches past July 31.

       CONCLUSION

       The Court should deny the relief requested in the Government Defendant’s motion. The

Court should maintain the July 31 deadline in its June 18 Order, hold that the Government

Defendants are in violation of that Order, and issue increasing penalties as the defendants’ delay

in responding drags on, up to and including monetary penalties, evidentiary presumptions, and

default. Plaintiff respectfully submits that sanctioning Defendants in this manner will incentivize

them to fulfill their discovery obligations, rather than simply shrug them off.




                                                 4
      1:18-cv-01101-SEM-TSH # 65           Page 5 of 6



Date: August 14, 2019                            Respectfully submitted,

                                                 /s/ Stephen H. Weil       .

 Stephen H. Weil – steve@weilchardon.com      Alan Mills – alan@uplcchicago.org
 Alexis G. Chardon – ali@weilchardon.com      Elizabeth Mazur – liz@uplcchicago.org
 Weil & Chardon LLC                           Nicole Schult – nicole@uplcchicago.org
 333 S. Wabash Ave., Suite 2700               Uptown People’s Law Center
 Chicago, IL 60604                            4413 North Sheridan Rd.
 312-585-7404                                 Chicago, Illinois 60640
                                              Tel: (773) 769-1411

                                             Attorneys for Plaintiff




                                             5
       1:18-cv-01101-SEM-TSH # 65              Page 6 of 6



                                 CERTIFICATE OF SERVICE
        I hereby certify that on August 14, 2019, a true and correct copy of the foregoing was
filed electronically. Notice of this filing was sent by operation of the Court’s ECF electronic
filing system to all parties indicated on the electronic filing receipt. Parties may access this filing
through the Court’s electronic filing system.


                                                       /s/ Stephen H. Weil
